UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-144101 Media Sentiment, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-5740705 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 529 Buchanan Street San Francisco, CA 94102 (Address of principal executive offices) (415) 861-3421 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 3,640,650 common shares as of March 31, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Removed and Reserved 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 (audited); F-2 Statements of Operations for the quarters ended March 31, 2010 and 2009 (unaudited) and from October 1, 2009 (Inception of Development Stage) to March 31, 2010; F-3 Statement of Stockholders’ Deficit for period from December 31, 2007 to March 31, 2010 (unaudited); F-4 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) and from October 1, 2009 (Inception of Developoment Stage) to March 31, 2010; F-5 Notes to Unaudited Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents MEDIA SENTIMENT, INC. (A Development Stage Company) Balance Sheets March 31,2010 (unaudited) December 31, 2009 (audited) ASSETS Current Assets Cash $ $ Accounts receivable 0 Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable-related party Notes payable-related party Total Current Liabilities Stockholders' Deficit Common stock: 100,000,000 shares authorized; $.001 par value; 3,640,440 shares issued and outstanding 3,640 Additional paid-in capital Accumulated deficit Total Stockholders’ Deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements. F-1 Table of Contents MEDIA SENTIMENT, INC. (A Development Stage Company) Statements of Operations (unaudited) For the Quarters ended March 31, 2010 and 2009 For the Period from October 1, 2009 (Inception of Development Stage) to March 31, 2010 Three Months Ended October 1, 2009 Through March 31, 2010 March 31, 2009 March 31, 2010 Gross revenues $ $ $ Operating expenses Sales and marketing expenses Operating and admin expenses Total operating expenses Operating loss Other income (expense) Interest and finance expense Other Total other income (expense) Net Loss $ $ $ Weighted average number of shares outstanding Net loss per share $
